F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                     September 22, 2006
                                    TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                        Clerk of Court

 H EN RY N IC K C OLEM A N ,

          Plaintiff - Appellant,
                                                        No. 06-1026
 v.                                             (D.C. No. 05-CV-01923 ZLW )
                                                          (D . Colo.)
 CITY AND COU NTY OF DENVER;
 JOHN W . HICKENLOOPER, M ayor;
 FRED J. OLIVA, Chief,

          Defendants - Appellees.



                              OR D ER AND JUDGM ENT *


Before KELLY, M cKA Y, and LUCERO, Circuit Judges. **


      Plaintiff-Appellant Henry Nick Coleman, a Colorado state prisoner

appearing pro se, appeals the district court’s order dismissing his civil rights

complaint, 42 U.S.C. § 1983, without prejudice for failure to exhaust his

administrative remedies. W e exercise jurisdiction pursuant to 28 U.S.C. § 1291,



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
and we affirm.



                                     Background

      From January 8, 2005, until June 1, 2005, M r. Coleman was an inmate in

Building 8, Level A, of the Denver County Jail. During that time, M r. Coleman

alleges that he was subjected to several constitutional violations: he was denied

an orderly and effective grievance procedure in violation of the Fifth Amendment;

he was denied access to the jailhouse law library in violation of the Sixth

Amendment; he was subjected to serious overcrowding and excessive force by

deputies in violation of the Eighth Amendment; and he was subjected to racial

discrimination at the hands of deputies in violation of the Equal Protection Clause

of the Fourteenth Amendment.

      M r. Coleman’s complaint also details one specific instance in which he

claims he was denied his rights. On M arch 4, 2005, the toilets overflowed in his

cell block, and waste water remained on the floor of his cell for two-and-a-half

hours before deputies allowed him to clean it up. That night, M r. Coleman

alleges, the toilets overflowed again. This time, the deputies did not allow the

inmates to clean their cells, instead using fans to dry the area over night. The

next morning, M r. Coleman requested that he be allowed to clean his cell before

breakfast, but this request w as denied; instead, he was forced to eat in his cell

while the fans remained on, allowing airborne fecal matter and other waste to

                                          -2-
contaminate his food. W hen he was finally allowed to clean his cell over an hour

later, M r. Coleman w as not given any disinfectant to use. He alleges that these

unsanitary conditions violated the Eighth Amendment prohibition against cruel

and unusual punishment. See M cBride v. Deer, 240 F.3d 1287, 1292 (10th Cir.

2001).

         According to M r. Coleman’s response to the magistrate judge’s order to

show cause, he attempted to file grievances starting in January 2005, but was

informed that prison policy did not permit staff members to give inmates

grievance forms. I R. Doc. 6. After obtaining a form from another inmate, M r.

Coleman filed his first grievance on February 7. It was never answered. M r.

Coleman followed up by sending a note to a jail official, Sergeant Grannum, on

February 21, but again he received no response.

         Following the sewer back-up on M arch 5, M r. Coleman again attempted to

file a grievance but was told by jail officials that grievances were not available.

On M arch 15, M r. Coleman w rote an intra-jail letter to the official in charge of

B uilding 8, M ajor Wilson, complaining about the conditions in the building. H e

also sent a letter of complaint to Defendant Oliva on M arch 28, but he received

no response to either letter.

         On April 1, M r. Coleman filed his second grievance. This time, he was

told by Deputy Gonzo that a sergeant needed to sign the grievance and then a

copy would be delivered to him. However, M r. Coleman claims that he was never

                                          -3-
given a copy of the grievance and no one ever responded to him.

        Following an incident of racial discrimination, M r. Coleman filed his third

grievance on M ay 19. This time, he obtained a signed copy of the grievance,

which he filed with his response to the Order to Show Cause. M r. Coleman

claims that Sergeant Grannum spoke w ith him on M ay 23 regarding his third

grievance: “Sgt. Grannum made it clear to me that racial conduct does exist

within the county system, even toward himself as a black sargent!, [sic] but that

there was not a thing–nothing he could do about the treatment or conditions in

building 8.” Response, at 3.

        Shortly after commencing this action, M r. Coleman w as ordered to show

cause w hy the court should not dismiss his action for failure to exhaust

administrative remedies pursuant to 42 U.S.C. § 1997e(a). He responded on

November 17 with the details of his attempts to file grievances. Nevertheless, on

December 13, the district court dismissed his complaint, holding that although

some of the claims contained in the complaint might be exhausted, not all of them

were.



                                      Discussion

        Under the Prison Litigation Reform Act (PLRA), “‘[n]o action shall be

brought with respect to prison conditions’ until a prisoner exhausts his available

administrative remedies.” Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1206

                                          -4-
(10th Cir. 2003) (quoting 42 U.S.C. § 1997e(a)). This requirement is “mandatory

for all inmate suits about prison life.” Id., 355 F.3d at 1207 (quoting Porter v.

Nussle, 534 U.S. 516, 524, 532 (2002)). M oreover, it is “a total exhaustion

requirement, and . . . the presence of unexhausted claims in [the plaintiff’s]

complaint require[s] the district court to dismiss his action in its entirety without

prejudice.” Ross v. County of Bernalillo, 365 F.3d 1181, 1189 (10th Cir. 2004).

A grievance is sufficient for exhaustion purposes if it contains enough detail so as

to allow prison officials to take appropriate measures to solve the problem

internally. Kikumura v. Osagie, –F.3d– , No. 04-1249, 2006 W L 2578805, at

*11-12 (10th Cir. Sept. 8, 2006). The burden of pleading total exhaustion rests

with the plaintiff, who must “attach a copy of the applicable administrative

dispositions to the complaint, or, in the absence of written documentation,

describe with specificity the administrative proceeding and its outcome.” Steele,

355 F.3d at 1210 (alterations and quotation marks omitted).

      W e review de novo the district court’s finding that M r. Coleman failed to

exhaust his administrative remedies. See Jernigan v. Stuchell, 304 F.3d 1030,

1032 (10th Cir. 2002). In so doing, we bear in mind that pro se pleadings are to

be construed liberally. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

At the same time, whether exhaustion occurred is highly dependent upon an

inmate alleging historical facts of which he has knowledge and attaching the

pertinent materials. Id. at 1109.

                                          -5-
      At the outset, we note that M r. Coleman’s allegations about the

impediments he encountered in his attempts to file grievances are troubling and

can, in some circumstances, make prison grievances unavailable. See M iller v.

Norris, 247 F.3d 736, 738, 740 (8th Cir. 2001). The policy behind the PLRA–to

“encourage prisoners to make full use of the inmate grievance procedures and

thus give prison officials the first opportunity to resolve prisoner complaints,”

Ross, 365 F.3d at 1190–cannot be accomplished unless correctional officials give

inmates a genuine opportunity to lodge complaints and then address them. A

court’s role in determining whether an inmate’s remedies have been exhausted is

made substantially more difficult when grievances receive no response. Rather

than confronting a full record with concrete evidence about whether the inmate

pursued his claims through the appropriate channels, a court is forced to speculate

about whether the inmate has sufficiently alleged a good-faith effort to utilize the

grievance process.

      In this case, M r. Coleman filed three grievances w ith the Denver County

Jail, wrote letters to jail officials and the M ayor of Denver, and even contacted

the U.S. Department of Justice. According to M r. Coleman, the only

comm unication that received a reply was the third grievance, which–read

generously–stated complaints about overcrowding, inadequate grievance

procedures, racism, and unsanitary conditions. I R. Doc. 6 at 16-18. It also

addressed three specific situations–one in which M r. Coleman was locked in his

                                         -6-
cell for 31 hours straight and not allowed to sharpen his pencil, another in which

he found hair in his food, and the toilet back-up described above. Id. at 16-18.

       At the bottom of the third grievance form is a handwritten message from a

jail official (presumably Sergeant Grannum , based on the notation that the case

was assigned to him), which reads in full:

       M r. Coleman building 8 functions under a schedule which was
       standardized under ACA guidelines. You are allowed to grieve
       whatever you feel is wrong-doing but unfortunately all procedures
       where [sic] properly followed. It is at the Deputies[’] discretion as
       to when to let you come out of the living area to sharpen your pencil.
       If there was hair in your breakfast you should have notified the
       deputy on duty, as for time out of your cell there is a schedule to be
       followed which allows each tier to have out of cell time daily. Again
       ACA standards. I apologize for the plumbing system. That issue has
       been taking up with maintenance.

Id. at 16.

       Based on the third grievance and the jail’s response, it appears that the jail

agreed with M r. Coleman concerning the toilet backup problem. W hen a

complaint is resolved in a prisoner’s favor, there is no further possibility of relief,

and he has exhausted his remedies. Ross, 365 F.3d at 1187. Likewise, “the

failure to respond to a grievance . . . renders an administrative remedy

unavailable.” Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir. 2002).

       Unfortunately for M r. Coleman, even the most generous reading of his third

grievance and his response to the order to show cause does not convince us that

he has carried his burden in showing that he exhausted all of his claims before



                                          -7-
filing this lawsuit. Although we believe that some of his complaints–for example,

his allegations of inadequate ventilation, excessive noise, and poor lighting–may

be subsumed into his broader allegations of overcrow ded and unsanitary

conditions, his third grievance and his response to the order to show cause make

no mention whatsoever of his claims of excessive force or denial of access to the

jailhouse library. Both of these claims are clearly and conspicuously included in

the complaint. See I R. Doc. 3 at 8 (“Being denied access to the legal library.”),

10 (“Denver Sheriff’s D eputies . . . [committing] countless assaults on the inmate

population and the unrestrained use of ‘Tasers’ for any reason.”).

      As noted, the burden rests with M r. Coleman to establish that he exhausted

his administrative remedies with respect to both of these claims either by

“attach[ing] a copy of the applicable administrative dispositions to the complaint,

or, in the absence of written documentation, describ[ing] with specificity the

administrative proceeding and its outcome.” Steele, 355 F.3d at 1210 (alterations

and quotation marks omitted). This he has failed to do. The law is clear that “the

presence of unexhausted claims in [the plaintiff’s] complaint require[s] the

district court to dismiss his action in its entirety without prejudice.” Ross, 365

F.3d at 1189. Since M r. Coleman has not established that he exhausted all of his

claims, the district court’s dismissal of his lawsuit without prejudice must be

      AFFIRM ED. M r. Coleman’s motion to proceed without prepayment of the

appellate filing fee is GRANTED and he is reminded of his continuing obligation

                                         -8-
to make partial payments until the entire fee has been paid.


                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -9-